TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 1, 2019



                                     NO. 03-18-00809-CV


                                   David L. Deyle, Appellant

                                                  v.

                   Mary Scales and Johnnie Victor Thomas, Jr., Appellees




     APPEAL FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the trial court on November 16, 2018. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this

appeal, both in this Court and the court below.